Epitomized Opinion
One H. brought an action against the Smallwood Stone Co. and Wm. T. Smallw'ood, seeking to recover from them (jointly) damages in the amount of $500,1)00.
During the pendency of this action (the officers of the Stone Co. being in California) a settlement was effected in which the plaintiff, EL, agreed to accept a judgment against Smallwood in the amount of $10,000, and release the Smallwood Stone Co. In this action, Smallwood seeks to recover from the Stone Co. the amount of $5,000 which he has paid on the judgment. He claims that the settlement of the case of H. included an agreement with the Stone Co.’s attorneys by which said attorneys bound the Stone Co. to pay the judgment. The Stone Co. denies this agreement to bind them. The Common Pleas directed a verdict for the Stone Co.
The Court of Appeals overruled the Common Pleas, on the grounds that an emergency existed which gave the attorneys this authority. The Stone Co. claims error on the grounds that no such emergency existed.